IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,945-01


                          IN RE LEONARD RAY JACKSON, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 2002CR5940 IN THE 175TH DISTRICT COURT
                              FROM BEXAR COUNTY


        Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he wrote to the Bexar County District Clerk

requesting an estimate of costs for copies of his trial transcripts, but has received no response.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Bexar

County, is ordered to file a response stating whether she received a request from the Relator for a

statement of costs for his trial records. If the District Clerk received such a request, she shall state

the nature of her response and, if available, provide a copy of the response. If the District Clerk

received such a request and did not respond, she shall provide her rationale for not responding. This
                                                                                                2

application for leave to file a writ of mandamus shall be held in abeyance until Respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of the date of

this order.



Filed: September 17, 2014
Do not publish